 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   ERIC D. DONALDSON,                       )   Case No. EDCV 15-1932 RGK(JC)
                                              )
13                         Petitioner,        )   (PROPOSED)
                                              )
14                  v.                        )   JUDGMENT
                                              )
15                                            )
     M.E. SPEARMAN,                           )
16                                            )
                                              )
17                     Respondent.            )
     ______________________________
18
19         Pursuant to this Court’s Order Accepting Findings, Conclusions and

20 Recommendations of United States Magistrate Judge,
21      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus is denied and

22 this action is dismissed with prejudice.
23        IT IS SO ADJUDGED.

24         DATED: November 7, 2018

25
26                                  _______________________________________
27                                  HONORABLE R. GARY KLAUSNER
28                                  UNITED STATES DISTRICT JUDGE
